APPLICATION FOR WRIT OF HABEAS CORPUS.
DAVIDSON, Judge.
On April 10, 1947, relator was, upon his plea of guilty, convicted in two cases in the District Court of Ector County for the offense of forgery, and his punishment assessed at four years’ confinement in the penitentiary in each case.
The sentence in each case provided that it was “not to run concurrent with any other sentence heretofore received.”
*137In Ex Parte Crossnoe, No. 25,058, this day delivered, (Page 129 of this volume), we held that such a provision was not effective as cumulating the sentences and that, notwithstanding such provision, the sentences run concurrent.
There is nothing in the record before us indicating that relator has served the four-year term assessed by the sentences imposed.
The application for the writ of habeas corpus is refused. The penitentiary authorities will treat the two sentences here mentioned as concurrent, and if relator has served the four-year term assessed, he will be discharged from further custody under the two sentences here mentioned.
Opinion approved by the court.